Exhibit 10(u)

 

BARNETT BANKS, INC.

 

Barnett Employee Stock Option Plan

 

ARTICLE I

PURPOSE OF THE PLAN

 

The Barnett Banks, Inc., Barnett Employee Stock Option Plan is intended to
enhance the profitability and value of the Company by providing
performance-based incentives and additional equity ownership opportunities to
Eligible Employees of the Company and its subsidiaries.

 

ARTICLE II

DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION

 

2.1    General Definitions.    As used herein, the following capitalized terms
have the following respective meanings.

 

  (a)   “Award” means any Option granted to an Eligible Employee pursuant to
Section 6.1 of the Plan, including all rights and interests that arise out of or
are otherwise related to such Option.

 

  (b)   “Award Term Sheet” means the document provided to or otherwise made
available to a Participant which describes the Award granted to the Participant
and sets forth the terms, conditions and restrictions specific to the Award.

 

  (c)   “Board” means the Company’s board of directors.

 

  (d)   “Committee” means a committee of the Company comprised of the Chief
Executive Officer, the Chief Operating Officer and the Chief Human Resources
Executive, or any other committee designated by the Board to administer the
Plan.

 

  (e)   “Common Stock” means the Company’s common stock, par value $2.00 per
share.

 

  (f)   “Company” means Barnett Banks, Inc., and its successors.

 

  (g)   “Date of Grant” means the date of grant of an Award under the Plan as
set forth on an Award Term Sheet.

 

  (h)   “Disability” means a disability which would entitle a Participant to
receive a disability benefit under the Company’s Long-Term Disability Plan, as
from time to time in effect, whether or not the Participant is then
participating in such plan.

 



--------------------------------------------------------------------------------

 

  (i)   “Eligible Employee” means any person employed by the Company or one of
its subsidiaries, other than a person eligible to participate in the Company’s
Supplemental Executive Retirement Plan on the Date of Grant.

 

  (j)   “Fair Market Value” means the average of the high and low prices of a
share of Common Stock as reported on the New York Stock Exchange composite tape
for a given date or, in the absence of sales on a given date, such average for
the immediately preceding day on which such sales were reported.

 

  (k)   “Option” means an option granted under the Plan to purchase shares of
Common Stock and having such terms, conditions and restrictions as the Committee
determines.

 

  (l)   “Participant” means an Eligible Employee who is granted an Award under
the Plan.

 

  (m)   “Plan” means this Barnett Banks, Inc., Barnett Employee Stock Option
Plan, as amended from time to time.

 

  (n)   “Retirement” means retirement which entitles a Participant to a benefit
as defined in the Retirement Plan of Barnett Banks, Inc., and its Affiliates, as
such plan may be amended from time to time.

 

  (o)   “Share” means a share of Common Stock.

 

2.2    Other Definitions.    Other capitalized terms used herein and not defined
above are defined where they first appear.

 

2.3    Conflicting Provisions.    In the event of any conflict or other
inconsistency between the terms of the Plan and the terms of any Award Term
Sheet, the terms of the Plan will control.

 

ARTICLE III

SHARES AVAILABLE FOR AWARDS UNDER THE PLAN

 

3.1    Number of Shares.    An aggregate of up to 5,000,000 Shares are available
for Awards and as a basis for calculating Awards under the Plan. Shares issued
with respect to Awards may be new issue Common Stock or Common Stock purchased
by the Company for use in the Plan, or any combination thereof, as the Company
determines.

 

3.2    Reusage of Shares.    Shares identified with Awards that for any reason
terminate or expire unexercised will thereafter be available for other Awards
under the Plan.

 

3.3    Adjustments.    Any change in the number of outstanding shares of Common
Stock occurring by reason of a stock split, stock dividend, spin-off, split-up,
recapitalization or other similar event will be reflected proportionally in (a)
the aggregate number of Shares available for Awards under the Plan, (b) the
number of Shares identified with Awards then



--------------------------------------------------------------------------------

outstanding, and (c) the purchase price of Awards then outstanding. The number
of Shares, if any, identified with an Award, after giving effect to any such
adjustment, will be rounded down to the nearest whole Share.

 

ARTICLE IV

PARTICIPATION IN THE PLAN

 

The Committee will have sole discretionary authority to select Participants from
among Eligible Employees and determine the Award or Awards each Participant will
receive. In making such selections and determinations, the Committee will
consider such factors as it deems relevant to effect the purpose of the Plan. No
Eligible Employee will be entitled to receive any additional Awards or otherwise
further participate in the Plan solely because the Eligible Employee previously
was granted an Award.

 

ARTICLE V

ADMINISTRATION OF THE PLAN

 

Subject to the terms of the Plan, the Committee will have sole discretionary
authority to determine the category or categories of Eligible Employees to whom
Awards will be granted, the type and amount of each Award to be granted to each
Eligible Employee in such category or categories, the date of issuance and
duration of each Award, the purchase price of each Award, and such other Award
terms, conditions and restrictions as the Committee deems advisable.
Notwithstanding anything in the Plan to the contrary, the Committee may delegate
any or all of its authority under the Plan to such officers of the Company as
the Committee may designate from time to time. All decisions of the Committee
and any such officers made pursuant to the authority granted herein or delegated
by the Committee will be final and binding on all parties.

 

ARTICLE VI

AWARDS

 

6.1    Types.  The Committee may grant Options under the Plan having such terms,
conditions and restrictions as the Committee determines.

 

6.2    Price.  The Committee will determine the purchase price of each Share
subject to an Option, provided that such purchase price will not be less than
the Fair Market Value on the date the Option is granted.

 

6.3    Exercise Term.  The Committee will determine the term of each Award,
provided that (a) no Award will be exercisable after ten years from the Date of
Grant and (b) no Award will be exercisable unless a registration statement for
the Shares, if any, underlying the Award is then in effect under the Securities
Act of 1933, as amended, or unless in the opinion of legal counsel registration
under such act is not required.

 

6.4    Payment of Purchase Price.  Upon exercise of an Option that requires a
payment from the Participant to the Company, the amount due the Company may be
paid by cash or such other method as the Committee determines.



--------------------------------------------------------------------------------

 

6.5    Award Term Sheet.  Each Award will be evidenced by an Award Term Sheet in
such form and not inconsistent with the Plan as the Committee may approve from
time to time. The Committee may include in each Award Term Sheet such terms and
conditions it deems necessary or advisable, including the following: the terms,
conditions and restrictions of the Award; the purchase price and acceptable
methods of payment of the purchase price; the Award’s duration; the effect on
the Award of the Participant’s death, Disability, Retirement or other
termination of employment; and the restrictions against transfer, if any, on the
Award or the Shares subject to the Award.

 

6.6    Withholding Taxes.  The Company and its subsidiaries have the right to
withhold, at the time any distribution is made under the Plan, whether in cash
or in Shares, or at the time any Award is exercised, all amounts necessary to
satisfy federal, state and local withholding requirements related to such
distribution or exercise. Any required withholding may be satisfied by cash or
the Company’s withholding of Shares having a Fair Market Value equal to the
amount required to be withheld, as provided in the Award Term Sheet.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.1    Termination of Employment.

 

7.1.1    Due to Death, Disability or Retirement.  If a Participant ceases to be
an Eligible Employee by reason of the Participant’s death, Disability or
Retirement, all of the Participant’s Awards will immediately become exercisable
and will continue to be exercisable until the earlier of twelve (12) months
after such death, Disability or Retirement or the Awards’ stated expiration
date.

 

7.1.2    Other than Due to Death, Disability or Retirement.  Except as otherwise
determined by the Committee, if a Participant ceases to be an Eligible Employee
for any reason other than death, Disability or Retirement, all of the
Participant’s Awards consisting of unexercised, vested shares will continue to
be exercisable until the earlier of three (3) months after such eligibility
ceases or the Awards’ stated expiration date. All of the Participant’s Awards
consisting of unvested shares will immediately terminate without notice of any
kind.

 

7.1.3    Intercompany Transfers.  Transfers of a Participant’s employment
between the Company and a subsidiary or between subsidiaries will not by itself
constitute termination of the Participant’s Eligible Employee status for
purposes of any Award.

 

7.2    Nontransferability.  Except as otherwise determined by the Committee, (a)
an Award may be exercised during a Participant’s lifetime only by the
Participant or the Participant’s legal guardian or legal representative, and (b)
no Award may be assigned, hypothecated or otherwise transferred by the
Participant to whom it was granted other than by will or pursuant to the laws of
descent and distribution.

 

7.3    “Change in Control”. For the purposes of the Plan, a “Change in Control”
of the Company shall be deemed to have occurred if the conditions set forth in
any one of the following paragraphs shall have been satisfied:



--------------------------------------------------------------------------------

 

(i)    any person, as defined in Section 3(a)(9) of the Exchange Act, as such
term is modified in Sections 13(d) and 14(d) of the Exchange Act (other than (A)
any employee plan established by the Company, (B) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by shareholders
of the Company in substantially the same proportions as their ownership of the
Company) (a “Person”), is or becomes the beneficial owner (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person any securities acquired directly from the Company) representing 25% or
more of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii) during any period of up to two consecutive years (not including any period
prior to the effective date of this amendment) individuals who, at the beginning
of such period, constitute the Board cease for any reason to constitute at least
a majority thereof, provided that any person who becomes a director subsequent
to the beginning of such period and whose nomination for election is approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved (other than a director (A) whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A under the Exchange Act or (B) who was
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) hereof) shall be
deemed a director as of the beginning of such period;

 

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation (other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereto, in combination with the ownership of any, trustee or
other fiduciary holding securities under an employee benefit plan of any
Corporation, at least 51% of the combined voting power of the voting securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner (as defined in clause (i)
above), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities); or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 75% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.



--------------------------------------------------------------------------------

 

Upon the occurrence of an event constituting a “Change in Control” of the
Company, all Awards will become immediately exercisable in full and all
conditions or restrictions to the receipt thereof will immediately terminate.

 

7.4    No Employment Contract.  Neither the adoption of the Plan nor the grant
of any Award will (a) confer upon any Eligible Employee any right to continued
employment with the Company or any subsidiary or (b) interfere in any way with
the right of the Company or any subsidiary to terminate at any time the
employment of any Eligible Employee.

 

7.5    Amendment of Plan.  The Committee may at any time suspend, terminate or
amend the Plan without necessity of notice in its sole discretion.

 

7.6    Duration of the Plan.  The Plan will become effective upon its approval
by the Board and, unless earlier terminated by the Board, will remain in effect
until all Shares available for issuance under the Plan have been issued or is
sooner terminated by the Committee.